Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities: 
The recitation of “a first receiving member” on line 4 should be changed to – at least one first receiving member – (see claim 17).
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, 12, 17-19 and 22 of U.S. Patent No. 10,967,688 (hereinafter P688). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are fully encompassed by the claims of P688.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 stated “The under bed hitch mounting apparatus of claim 18 further comprising first and second extension bars, wherein the first and second extension bars are C-shaped bars, wherein the first extension bar engages the first bracket attaching the first bracket with the frame of the vehicle and wherein the second extension bar engages the second bracket attached the second bracket with the frame of the vehicle.”
	Claim 19 is referring to figures 2 and 3b which is a different embodiment than the claim it depended from (e.g. claim 16).  Claim 16 is drawn to figures 1 and 3A.  The embodiments are mutually exclusive and that no other drawings showing the combination of these two embodiment. 

  
Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
The reference to Hartleip et al. (USPUB. 2015/0102584) and Lindenman et al. (USPUB. 2005/0146116) is the closest prior art to the claimed limitations.
However, claims 1, 11 and 16 are allowed because the prior art neither shows nor teaches:

1. An under bed hitch mounting apparatus comprising:
a first bracket configured to attach to a frame of a vehicle below a load bed of the vehicle;
a second bracket configured to attach to the frame of the vehicle below the load bed of the vehicle, wherein the first and second brackets are not directly attached to one another;
a pair of first receiving members attached with the first bracket and configured to engage an accessory member; and
a pair of second receiving member attached with the second bracket, and configured to engage the accessory member (emphasis added).

11. An under bed hitch mounting apparatus comprising:
a bracket configured to be attached to a frame of a vehicle below a load bed of the vehicle; 
a mounting platform positioned generally perpendicular with and attached to the bracket;
a receiving member positioned on the mounting platform, the receiving member configured to engage an accessory member, wherein the receiving member comprises a plate member having an aperture and a tubular member with an opening, wherein the tubular member is inserted into the aperture  (emphasis added).

16. An under bed hitch mounting apparatus comprising:
a first bracket configured to be attached to a frame of a vehicle below a load bed of the vehicle;
a first receiving member engaged with the first bracket and configured to engage an accessory member; and 
wherein the first bracket includes first and second plate members and the first plate member includes a first mating member and the second plate member includes a second mating member whereby the first and second mating members when aligned in a mating configuration position the first and second plate members in an operative position to be attached together (emphasis added).

Conclusion
         The prior art provided by the Examiner is made of record and not relied upon is considered pertinent to applicant's disclosure.  
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 9:30 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Rocca, can be reached at (571) 272-5191.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         lnformation regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). 
         Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-6584. 

/TONY H WINNER/              Primary Examiner, Art Unit 3611                                                                                                                                                                                          
.